Citation Nr: 1536340	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  07-35 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to January 1977.

This case comes to the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision of the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2009, a travel board hearing was held before a member of the Board who is no longer at the Board.  The Veteran was offered an opportunity for an additional hearing, but, in March 2010, responded that he did not wish another hearing.  A transcript of the hearing is associated with the Veteran's claims file.  

The case was remanded by the Board in September 2009 and the issue of service connection for pes planus was denied by the Board in a May 2010 decision.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), and the Board's decision was vacated pursuant to a December 2010 Order, following a Joint Motion for Remand (JMR). This case was most recently before the Board in March 2014.

REMAND

In July 2014 the Veteran underwent a VA examination that addressed the medical matters presented by this appeal.  The July 2014 VA examiner noted that while the Veteran may have had low arches during his military service, he "did not have flat feet" during service.  In an October 2014 addendum to her July 2014 VA examination, the examiner went on to indicate that the Veteran's current foot pain was unrelated to low arches but was related to diabetic peripheral neuropathy.

In addition to the evidence from the July 2014 VA examination (and in light of the comments made in the October 2014 addendum), the Board has reconsidered the Veteran's statements as well as findings from the Veteran's November 1976 entrance examination.  While some confusion surrounds comments the Veteran may have made at his November 2009 VA examination, at his April 2009 Board hearing and on other occasions the Veteran clearly denied that he had any problems with his feet prior to service.  As for his November 1976 service entrance examination, the Board observes that the examiner did notice scars on the Veteran's knee and dorsal vertebrae.  This lends support to the notion that the Veteran's entrance examination was sufficiently thorough in regards to evaluating the Veteran's musculoskeletal system.

Based on the foregoing, the Board is unable to find that there is clear and unmistakable evidence of record establishing that pes planus preexisted prior to the Veteran's active duty service.  As such, the Veteran's feet must be must presumed to have been sound upon his entry to service in November 1976.

The medical evidence of record is insufficient to decide this claim.  The Board finds that the Veteran should be scheduled for a VA examination to determine if the Veteran has any current disability of the feet, and, if so, whether such disability is related to his military service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate the Veteran's complete VA treatment records since October 17, 2014.

2.  The Veteran should be scheduled for a VA examination regarding the disability of the feet.  The examiner must be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has any current disability of the feet that had its onset in service or is etiologically related to his active service.  

In doing so, the examiner is to presume that the Veteran's feet were sound upon entry in November 1976.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

3.  The AOJ should then, based on all the evidence of record, readjudicate the issue on appeal.  If the benefit sought is not granted, a supplemental statement of the case should be issued, the Veteran and his representative should be afforded the appropriate period to respond, and the case should thereafter be returned to the Board, as appropriate.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




